Matthews, J.
delivered the opinion of 1 court. This suit is brought on a promissory note, which appears to have been given for the price of a slave, &c. The defendant pleads *540avoidance of his obligation topaytheamount claimed, redhibitory viees m the slave, &c. rpjje cause was submitted to a jury in the court jjejow^ wbQ found a verdict in favor of the plaintiff, for six hundred dollars, with costs of suit; judgment was rendered in pursuance thereof, and the defendant appealed.
On the trial of the case in the court below, oral evidence was offered and received, to prove that the plaintiff, at, and before the sale, had represented to the defendant, that the slave which the latter was about to purchase, was addicted to the vices of which he now com-, plains,
A bill of exceptions was taken to the legali* ty of this species of testimony, as contravening the warranty contained in the act of sale.—» This act, in the clause of warranty, is silent on the subject of redhibitory vices. The testimony received was properly admitted, in pursue anee of the art, 2498 of the new code; and it proves fully, that a complete disclosure was made by the plaintiff, of the viees inherent in the slave, at the time of the bargain between him and the defendant.
It is therefore ordered, adjudged and decreed, that die judgment of the district court *541be affirmed, with costs in both coarte, and ten per cent damages on account of the appeal be- . «. . ■ mg frivolous,
Ripley and Conrad for the plaintiff, Waits for the defendant.'